Citation Nr: 1732959	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1988.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from as April 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The RO, in an April 2010 Rating Decision, denied the Veteran's claim of entitlement to service connection for a right inguinal hernia.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2011.  38 C.F.R. § 20.201 (2016).  The RO then furnished the Veteran a Statement of the Case (SOC) in July 2011.  The Veteran filed a Substantive Appeal, VA Form 9, in August 2011.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been reviewed and associated with the claims file.

The Board remanded the claim in May 2014.  It has been returned for adjudication.

The Board denied the claim in August 2016.  Then, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2017, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claim can be properly adjudicated.

In the March 2017 JMR, the parties agreed that the Board failed to ensure that there was an adequate examination concerning the Veteran's claim of entitlement to service connection for a right inguinal hernia.  

The JMR noted that the Board had relied on the July 2014 VA opinion that indicated that there was no mention of bulging in his right groin area, "which would have been compatible with a diagnosis of an inguinal hernia[,]" after an in-service incident of groin pain following the lifting of an ammunition box that occurred in 1986.  However, the JMR noted that the examiner also stated that Veteran told her at the examination that, following the 1986 incident, he felt like he had "an extra ball in his sack."  The JMR noted that the examiner did not explain why the Veteran's statement at the examination does not indicate bulging compatible with a diagnosis of an inguinal hernia.  Where, as here, the Board accepts the credibility of a claimant's lay statements, it is impermissible for an examiner to ignore such statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

The parties agreed that on remand, the Board must ensure that an adequate examination be obtained regarding whether Veteran's right inguinal hernia had its onset in service or was otherwise caused by an in-service incident, after considering Veteran's statement to the July 2014 examiner that he felt like he had an additional testicle following the 1986 incident.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination.  The RO shall forward the Veteran's entire claims file, including the Veteran's service treatment records and a copy of this Remand to a VA examiner.  

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's lay statements and hearing testimony.  The VA examiner should note that this action has been accomplished in the VA examination report.  All appropriate tests and studies should be accomplished (if deemed warranted), and all clinical findings should be reported in detail.

Based on a review of the Veteran's medical history, and with sound medical principles, the examiner is asked to provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right inguinal hernia had its onset in service, or is otherwise caused by any incident that occurred during service.  

The examiner should explicitly consider and discuss the Veteran's statement to the July 2014 examiner that he felt like he had an additional testicle following the 1986 incident

If the examiner finds that the Veteran's right inguinal hernia was caused by an intercurrent event, namely, the injury the Veteran reported during his June 2012 hearing, he or she must explain how the intercurrent cause particularly excludes the possibility of shared causation or aggravation from any in-service injury.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably make clear the medical analysis in the study of this case. 

2.  Upon completion of the above, and any other development as may be deemed warranted as a consequence of the action taken above, the RO should re-adjudicate the issue of service connection for a right inguinal hernia.  If the issue on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, should be provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




